DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 16 March 2022.  
Claims 1–8 and 10–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
van de Ruit, as evidenced by, and in view of Ethereum
Claims 1–2, 5, 8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over van de Ruit et al. (US 11,139,979 B2) (“van de Ruit”), in view of Ethereum (Document U cited on attached PTOL-892).
As per claim 1, van de Ruit discloses a method for processing an account of a blockchain network, executed by a block generation node, comprising:
obtaining an account transaction request associated with a chain account (at least 2:9–37; 6:22–23, blockchain may be “Ethereum blockchain”; see also 7:44–45, “a smart contract for the Ethereum blockchain”; an “associated” “chain account” is inherent to van de Ruit’s “creation transaction” and/or “activation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, “contract account” and “[a] contract … has associated code”)), wherein, the chain account is an account belonging to the blockchain (at least 2:9–37; see also Ethereum, p. 1 of 8, compare externally owned account to contract account) and is configured to manage a medium used for a transaction in the blockchain (inherent to chain account on Ethereum blockchain, e.g., see Ethereum, p. 2 of 8, “having direct control over their own ether balance and their own key/value store to store their permanent state”), 
the account transaction request is initiated by a blockchain node (8:22–23; 8:50–53) and configured to request to establish the chain account (establishing a chain account or contract account is inherent to van de Ruit’s “creation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, showing that an Ethereum contract has a “contract account” with its associated code, Ether balance, etc.)), change the chain account or to perform element operation in the chain account (changing the chain account or performing element operation in the chain account is inherent to van de Ruit’s “activation transaction” on Ethereum blockchain (see Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”));
obtaining an account smart contract from the account transaction request, and writing the account smart contract into a block (at least 2:9–37; 10:17–19), 
wherein, the account smart contract is configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account (contract configured to perform operation on a chain element, e.g.., Ether, is inherent to van de Ruit’s “contract” on Ethereum blockchain (see Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”)).
Ethereum also teaches a message sent from a contract currently executing code to another contract, the message including an amount of wei (media) to transfer alongside the message to the contract address (pp. 2–3 of 8), which reads on “account smart contract is configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account,” as claimed.
Therefore, even if not inherent, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the contract of van de Ruit to be configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account, as additionally taught by Ethereum (noted directly above). One would have been motivated to do so in order for the contract of van de Ruit to execute a call or delegatecall opcode to leverage functionality of another contract (see Ethereum, pp. 2–3).
As per claim 2, van de Ruit and Ethereum teach the method of claim 1, wherein obtaining the account transaction request associated with the chain account comprises:
obtaining a transaction request of a basic chain, initiated by a node for creating a parallel chain, as the account transaction request, wherein, the transaction request of the basic chain comprises disposition data of the parallel chain needs to be created, a specified output account and the chain account bound by the parallel chain (van de Ruit, at least 2:9–37, 12:63–13:6; note: contents of the request represent nonfunctional descriptive data).
As per claim 5, van de Ruit and Ethereum teach the method of claim 1, wherein an address of the chain account is a natural semantic field (note: the wherein clause description of the address as a “natural semantic field” represents a nonfunctional description of an address with respect to the steps performed, and is therefore the wherein clause is not accorded any patentable weight).
Claims 8 and 10 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8 and 10 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
van de Ruit and Ethereum, in view of Bathen
Claims 3–4, 6–7, and 11–19 are rejected under 35 U.S.C. § 103 as being unpatentable over van de Ruit and Ethereum, in view of Bathen et al. (US 11,030,681 B2) (“Bathen”).
As per claim 3, van de Ruit and Ethereum teach the method of claim 2, at the same time of obtaining the account smart contract from the account transaction request and writing the account smart contract into the block, further comprising: executing the account smart contract (van de Ruit at least 8:30–46; 10:17–19).
van de Ruit does not expressly disclose transferring a basic chain element in the specified output account into the chain account.
Bathen teaches transferring a basic chain element in a specified output account into a chain account (8:33–36).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum to include the transferring taught by Bathen in order to use the secondary chain of van de Ruit as an intermediary chain, as in Bathen. 
As per claim 4, van de Ruit and Ethereum teach the method of claim 1. van de Ruit does not expressly teach the following limitations, however Bathen teaches:
wherein obtaining an account transaction request associated with a chain account comprises: obtaining a proposal transaction request for creating the chain account, changing the chain account, or operating the chain account (van de Ruit 7:34–35; see also Ethereum, p. 2); and processing the proposal transaction request, and based on a vote result of other nodes of the blockchain, initiating a transaction request identifying the chain account and the account smart contract for creating the chain account, changing the chain account, or operating the chain account (van de Ruit 8:11–30; see also Ethereum, p. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum to include the process of Bathen in order to process an exchange via an intermediary chain (e.g., secondary chain of van de Ruit). 
As per claim 6, van de Ruit and Ethereum teach the method of claim 1. van de Ruit does not expressly disclose wherein the account smart contract is configured to perform the operation on the chain element in the chain account when executed, and the operation comprises at least one of: inputting the chain element by other account into the chain account; and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
However, Bathen teaches wherein an account smart contract is configured to perform an operation on a chain element in a chain account when executed, and the operation comprises at least one of: inputting the chain element by other account into the chain account (8:33–36); and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum to include operation taught by Bathen in order to use the secondary chain of van de Ruit as an intermediary chain, as in Bathen.
As per claim 7, van de Ruit/Ethereum and Bathen further meet the method of claim 6, wherein the rule stipulated in the account smart contract comprises at least one of: allocating a setting number of chain elements for a setting number of block generation nodes in historic blocks based on a hashrate contribution rule; and allocating a setting number of chain elements for nodes in the blockchain network based on an average rule (note: claim seven further limits second alternative limitation of claim 6, however, prior art meets the first alternative limitation and is therefore sufficient).
Claims 11–19 contain language similar to claims as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685